The court is of opinion that, assuming the defendants' contention to be correct that the premises in question were hired from month to month and not for a term of six months, as contended by the plaintiffs, nevertheless defendants have not shown a legal termination of the tenancy, either by a written notice, as required by Gen. Laws cap. 269, §§ 4 and 5, or a legal surrender of the premises by the *Page 255 
tenant and an acceptance of them by the landlord. The leaving of the key at the office of the landlord in his absence, without more, is not sufficient to discharge the tenant from liability for rent. Vogel v. McAuliffe, 18 R.I. 791; Newton v.Speare Laundering Co., 19 R.I. 546; Berry v. White,24 R.I. 74.
Petition for new trial granted.